DETAILED ACTION
Claims 1, 3-5, 7-11, 13, and 15-19 are presented for examination.
Claims 2, 6, 12, 14, and 20 are cancelled.
Claims 1, 7, 9, 11, 13, 15, and 17-19 have been amended.
This office action is in response to the amendment submitted on 18-NOV-2020.
Examiner has made a recommendation below to move the application to allowance [see below in end of section “Response to Arguments - 35 USC § 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments - Claim Objections
Applicant’s arguments with respect to the Claim Objections have been fully considered and are persuasive per amendment removing the objected terms.  The objections of Claims 1, 2, and 13 has been withdrawn. 

Response to Arguments - 35 USC § 103
On pgs. 7-13 of the Applicant Arguments/Remarks submitted 11/18/2020 (hereinafter ‘Remarks’), Applicant argues the rejections under 35 USC § 103. On pg. 8, Applicant argues Szendy et al., United States Patent 6,681,309 B2 (hereinafter ‘Szendy’) in view of Cook et al., “Event-Based Detection of Concurrency” [1998] 
 “selectively extracting a plurality of temporal and spatial features from the captured trace files (304) by:
identifying unique file descriptors (FDs) in the captured I/O trace files;
generating at least one of a read trace file and a write trace file for each of the unique FDs; and
selectively extracting the plurality of temporal and spatial features from the at least one read trace file and the at least one write trace file”
Continuing on pg. 9, Applicant provides a description of the invention and emphasizes the present application “addresses the challenge of selecting important features that represent the temporal and spatial characteristics of an application and then judiciously extracting from the trace files such that they can be replayed on the target system”. Examiner finds Szendy Col 6 lines 30-45 teaches solving the same challenge using a trace analyzer “…Partitioner application 122 may include two general entities, the trace analyzer for analyzing data collected and measured by the trace application, and the partition engine that performs the partition of storage space according to the analysis performed by the trace analyzer 208. The trace data analyzer 208 includes a measurement analyzer 210, configured to analyze the measurement data from the data trace application 120. The measurement analyzer categorizes the characteristic data 212 into current data 214, which is composed of the most recent trace data from the storage space. It also retains historical data 216, which includes 
Applicant provides a detailed description of a problem the invention seeks to solve and how the invention solves the problem on pg. 9 of the Remarks “Hence for an application running n threads, n*m jobs may be required for replaying by the synthetic benchmark. These interleaved operations are difficult to recreate with synthetic benchmarks and result in large overhead. The method of the present disclosure overcomes this limitation by grouping the threads in the trace files based on file descriptor (FD) they work upon in their life span. For each FD two trace files are created, one containing threads performing read I/O operations and other containing threads performing write I/O operations on that FD. All features are extracted from read and write files of each FD. There are two jobs created (read and write) for each FD representing all features corresponding to that FD. Since all database files may not be opened in Read-Write mode i.e. some may be read only and others may be write only, total number of jobs created for replaying bv the synthetic benchmark is equal to or less than twice the number of unique FDs.” Further, Applicant references Fig. 5. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Examiner adds the arguments do not link the argument to claim language. Regarding the element of the synthetic benchmark, Examiner finds Sankar teaches the element. See further below in the arguments in reference to claim 1 for the detailed citation. Examiner notes the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Several elements discussed in the invention and the solution are not found in Claim 1. The claim does not claim multiple threads or grouping of the threads in the trace files. The contents of the trace files is not explicit in Claim 1. However, assuming arguendo, that the language can be mapped to existing claim language for the grouping of the threads, Wintergerst teaches the group a stack of traces into a single component, i.e. trace file.  Wintergerst Col 10 lines 1-14 “…A component statistic module 326 can group one or more consecutive methods in a stack trace into a component. A component can be a specific application programming interface (API) used by the application. Examples of components can be Java components that can include, but are not limited to, a persistenceAPI, a security API, a portal API and a servlet APL The methods in the stack trace can be grouped into components based on a defined "entry method" for the component. The component statistic module 326 can then categorize the trace data at the stack level. The stack trace including methods can be grouped into components, where one or more consecutive methods can be placed into one 
Dependent Claim 3 has several elements in the alterative to describe the contents of the trace file. Mapping is not found in the claim, which is relevant to Fig. 5. Dependent Claim 4 references patterns and independent claim 11 also contains patterns, but is not argued this section as the grounds are different. For example, independent Claim 11 is rejected under Szendy in view of Cook in view of Sankar et al., “Storage Characterization for Unstructured Data in Online Services Applications” [2009] (hereinafter ‘Sankar’) further in view of Zhang et al., “VMThunder: Fast Provisioning of Large-Scale Virtual Machine Clusters” [2014] (hereinafter ‘Zhang’). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Continuing on pg. 9, Applicant argues Szendy does not teach identifying unique file descriptors (FDs) in the captured I/O trace files; generating at least one of a read trace file and a write trace file for each of the unique FDs; and selectively extracting the plurality of temporal and spatial features from the at least one read trace file and the at least one write trace file of amended claim 1. Regarding these two limitations, identifying unique file descriptors (FDs) in the captured I/0 trace files and generating at least one of a read trace file and a write trace file for each of the unique FDs, Szendy is not cited for teaching these portions, but Wintergerst. On the bottom of pg. 9 continuing on pg. 10, Applicant provides a summary of Szendy’s similarity analyzer states the reference of Szendy is contextually different from the cited limitations of claim 1. selectively extracting the plurality of temporal and spatial features from the at least one read trace file and the at least one write trace file” as part of now cancelled Claim 6 in col 6 lines 7-15. The citation is teaching the read and write portions, cited as occurring during access. On pg. 5 of the Non-Final, Col 7 lines 5-12 are cited teaching the spatial and temporal locality features. Now cancelled Claim 6 was dependent on claim 1 where these features are presented. Examiner finds Szendy teaches what is presented in the claim and focusing solely on a single aspect of Szendy, specifically the similarity analyzer, restricts the claim language too far and does not provide the broadest reasonable interpretation.
On pg. 10, Applicant argues Wintergerst does not teach the amended claim 1 limitations of identifying unique file descriptors (FDs) in the captured I/O trace files and generating at least one of a read trace file and a write trace file for each of the unique FDs. Applicant argues the context of Wintergerst in the cited portions of Col 9 lines 12-24 and 29-37 is different from the limitations. Examiner respectfully disagrees, as in the combination with Szendy is teaching the file descriptors for the trace files. The specific contents of the file descriptors is not specified in the claim. Further, in Col 9 lines 4-11, Wintergerst discusses trace profiling. The limitations recite file descriptors (FDs) in the captured I/O trace files and a read trace file and a write trace file for each of the unique FDs which is disclosed explicitly by Wintergerst on pg. 21-22 of the Non-Final.
On pg. 11 of the Remarks, Applicant argues Szendy and Cook do not teach the newly amended claim 1 limitations of:
extrapolating the extracted plurality of temporal and spatial features at one or more concurrencies higher than the at least three base concurrencies (308); and
predicting performance of the application of interest across platforms on a target system and at the one or more concurrencies higher than the at least three base concurrencies bv replaying the extrapolated plurality of temporal and spatial features on the target system using a synthetic benchmark (310)
Examiner respectfully disagrees and maintains the citations as found on pg. 8 of the Non-Final for now cancelled claim 2. The cited portions is Col 8 lines 43-52 and reads as “If the application is intended to provide data for designers to design and develop computer systems, the output data of the trace is the end result. Such a model is an offline operation, where the computer or system is run through a simulated operating scenario. In this case, certain software applications are run to simulate a typical user's operation of the computer or system. The output data of the trace is then analyzed by designers to plan and design similar systems. Such planning includes properly choosing and configuring storage and memory devices.” As cited above, Szendy teaches the temporal and spatial features in Col 7 lines 5-12. Szendy has the trace data analyzed and runs a simulated scenario specific for a user’s operation. This allows for the predicting of the performance. 
On pg. 11, Applicant specifically argues with emphasis “The plurality of spatial and temporal features extracted and extrapolated are then translated into jobs for a synthetic benchmark. The synthetic benchmark job is prepared by defining the one or more pre-defined parameters pertaining to the application of interest and the source system and the plurality of spatial and temporal features explained herein above for arguendo, that the element of the synthetic benchmark can be mapped to existing claim language, Sankar would be cited for teaching a synthetic tool which ensures the captured traces are of the original workload and representative as discussed on Sankar pg. 157 left col ¶2 “Our future work will also address the challenge of correlation and correction, to ensure that the workload reproduction by a synthetic tool (which takes as input the state diagram representation) is iteratively tuned to ensure that the replayed test patterns are identical to the captured trace patterns from the original workload. We are also looking into mechanisms for making the state diagram adaptable to represent different storage system characteristics. This is especially interesting for studying emerging storage technologies such as solid state drives (SSD), so that we can capture traces from existing disk based subsystems and annotate it with changes if the storage system was SSD-based. This can be then used for analyzing different flash device based system architectures for the workloads of interest.”
On pg. 12 of the Remarks, Applicant has addressed Cook as not teaching the limitation. Cook is relied upon for teaching the limitation of “three base concurrencies”. Examiner maintains the previous citations of Cook on pg. 13 of the Non-Final.
On pg. 13 of the Remarks, Applicant states “a person skilled in the art would lack sufficient motivation to combine or modify the cited prior art documents Szendv, Cook, Winteraerst, Sankar, Zhang and Yao to arrive at the claimed subject matter.” Examiner respectfully disagrees and maintains the motivations as found in the Non-Final. Szendy 

Examiner recommendation for moving that application to allowance is to roll up claim 18 into the claim 11, from which it depends and the intervening claim of 18, where the claim is clarified using the language found in ¶[0043] of the publication. Also note independent claim 11 is of different scope than independent claims 1 and 19. The two should be made of similar scope to expedite prosecution, while maintaining claim 1 as a method, claim 11 as a system, and claim 19 as a medium/manufacture.
If Applicant chooses to incorporate the language per Examiner recommendation, Examiner recommends filing the after-final request using the AFCP 2.0 program allowing for an updated search of the amended claim prior to an allowance.

Previously presented dependent claims have been incorporated into the independent claims. Therefore, the previous ground of rejection have been withdrawn, however, a new ground(s) of rejection have been updated with the same references as previously presented as follows

Szendy et al., United States Patent 6,681,309 B2 (hereinafter ‘Szendy’) in view of 
Cook et al., “Event-Based Detection of Concurrency” [1998] (hereinafter ‘Cook’) in view of
Wintergerst et al., United States Patent 8,656,407 B2 (hereinafter “Wintergerst”)

Szendy in view of Cook in view of Wintergerst in view of
Sankar et al., “Storage Characterization for Unstructured Data in Online Services Applications” [2009] (hereinafter ‘Sankar’).

Szendy in view of Cook in view of Wintergerst in view of
Zhang et al., “VMThunder: Fast Provisioning of Large-Scale Virtual Machine Clusters” [2014] (hereinafter ‘Zhang’).

Szendy in view of Cook in view of Wintergerst in view of


Szendy in view of Cook in view of Wintergerst in view of Sankar further in view of Zhang.

Szendy in view of Cook in view of Wintergerst in view of Sankar further in view of Zhang further in view of Yao.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7-9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over 
Szendy et al., United States Patent 6,681,309 B2 (hereinafter ‘Szendy’) in view of 
Cook et al., “Event-Based Detection of Concurrency” [1998] (hereinafter ‘Cook’) in view of
Wintergerst et al., United States Patent 8,656,407 B2 (hereinafter “Wintergerst”).

Regarding Claim 1: Szendy teaches A processor implemented method (300) comprising: (Col 14 lines 17-19 Szendy teaches a processor “…The invention may also involve a number of functions to be performed by a computer processor, such as a microprocessor…”)
Szendy teaches capturing system call input/output (I/O) trace files on a source system pertaining to an application of interest (Col 5 lines 38-43 Szendy teaches to sample and monitor, i.e. capture access characteristics, i.e. input/output, of the storage management system, i.e. application of interest, to produce trace data “…According to the invention, the storage management application may include data trace application 120 and partitioner application 122. Generally the data trace application is configured to sample the access activity of a storage device to monitor one or more data access characteristics of the device…”)
Szendy teaches selectively extracting a plurality of temporal and spatial features from the captured trace files (304) by: (Col 6 lines 66-67 and Col 7 lines 5-12 Szendy teaches gathering statistics, i.e. extracting, on spatial and temporal data of the I/O captured traces“…the similarity analyzer may gather the following statistics on two given portions of storage space: … The spatial locality of the I/Os, or whether the I/Os tend to be sequential, meaning temporally successive I/Os are at sequential locations, or at least near each other (not necessarily next to each other), The temporal locality of the I/Os, or whether the I/Os tend to occur in bursts, at random times, or on a regular time basis…”)
Szendy teaches selectively extracting the plurality of temporal and spatial features from the at least one read trace file and the at least one write trace file; (Col 6 lines 7-15 Szendy teaches trace data taken when the storage device is access, i.e. read and write “…The data trace application 120 includes trace engine 201 that is configured to perform a trace of data access activity in a storage device. The monitor program may take samples of data accesses to a storage device, or may analyze every access to a storage device. In either configuration, the data is measured in with a measuring program 204 in order to quantify the characteristics of the data access activity…”)
Szendy teaches generating representative workloads for the application of interest deployable across platforms based on the extracted plurality of temporal and spatial features and (Col 10 lines 36-38 and Col 10 lines 54-58 Szendy teaches the measurement of temporal and spatial characteristics by measuring the workload “…Measuring the spatial locality access characteristic is a process that is widely studied in the art of measuring storage workloads… The measurement of temporal locality is often termed "burstiness." For this temporality locality measurement, there is no standard metric…”
Further, Col 4 lines 45-51 Szendy teaches multiple devices across network-oriented hardware, i.e. application of interest deployable across platforms “…Alternatively, the tool may be embedded in a software layer in the operating system that may also control the placement of storage data in multiple devices, such as a logical volume manager. If the invention is embodied in network-oriented hardware, such as a controller for network 50 storage devices, then the storage activity of several devices may be monitored and controlled…”)
Szendy teaches one or more pre-defined parameters pertaining to the application of interest and the source system (306) (Col 2 lines 38-41 Szendy teaches predetermined parameters relating to the characteristics of the storage access activity, i.e. application of interest and system“…The method further includes measuring characteristics of the storage access activity of at least two individual portions of the storage space. These activities may be measured according to a predetermined parameter…”)
Szendy teaches extrapolating the extracted plurality of temporal and spatial features at one or more concurrencies (Col 8 lines 43-45 Szendy teaches providing data to designers to determine the output, i.e. extrapolating and determining the output trace data, extracted features “…If the application is intended to provide data for designers to design and develop computer systems, the output data of the trace is the end result…”)
Szendy teaches predicting performance of the application of interest across platforms on a target system and at the one or more concurrencies (Col 8 lines 45-49 Szendy teaches to run a simulated operating scenario, i.e. replay model, to simulate a user’s operation, i.e. predict performance “…Such a model is an offline operation, where the computer or system is run through a simulated operating scenario. In this case, certain software applications are run to simulate a typical user's operation of the computer or system…”)
Szendy teaches bv replaying the extrapolated plurality of temporal and spatial features on the target system using a synthetic benchmark (310). (Col 8 lines 55-59 Szendy teaches establish a base of information to compare different portions, i.e. a synthetic benchmark, and to quantity the characteristics, i.e. by replaying “…In either case, the characteristics of the data accessed are measured to quantify the characteristics in step 306. The access characteristics are quantified in order to establish a base of information in which to use to compare different portions in order to determine similarity and consistency…”)

Szendy does not appear to explicitly disclose
Capturing traces for at least three base concurrencies (302); 
higher than the at least three base concurrencies (308); and 

However, Cook teaches capturing traces for at least three base concurrencies (302) (Fig. 6 and Pg. 10 ¶8 Cook teaches three threads running with concurrency “…Figure 6 shows a Petri net model of a process with three threads, one having a sub-loop of two events, one having a selection point, and one being strictly sequenced. The concurrency is separated a bit within the process…”)

    PNG
    media_image1.png
    717
    836
    media_image1.png
    Greyscale

Cook teaches higher than the at least three base concurrencies (308); and (Figure 6 Cook three base concurrencies, P1 P9 and P 5, where the concurrencies continue higher into T1 TA T6 and T0 into P2 TB and T7.)
Szendy and Cook are analogous art because they are from the same field of endeavor, characterization and modeling of systems using traces.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the generating representative workloads for the application of interest deployable across platforms based on the extracted plurality of temporal and spatial features and as disclosed by Szendy by Capturing traces for at least three base concurrencies (302) and higher than the at least three base concurrencies (308) as disclosed by Cook.
One of ordinary skill in the art would have been motivated to make this modification in order to more accurately model and improve software processes by accurately modeling the concurrent process as discussed on Pg. 1 ¶3 by Cook “…Many systems, however, exhibit concurrent behavior, where more than one thread of control is producing the events that comprise a single event trace. In such cases, the sequential finite-state-machine model cannot capture the true behavior of a system. Thus, we need new methods to discover concurrent behavior. Uncovering a system's concurrent behavior is useful in such tasks as architecture discovery, reengineering, user interaction modeling, and software process improvement…”

Szendy and Cook does not appear to explicitly disclose
identifying unique file descriptors (FDs) in the captured I/o trace files; 
generating at least one of a read trace file and a write trace file for each of the unique FDs; and

However, Wintergerst teaches identifying unique file descriptors (FDs) in the captured I/O trace files; (Col 9 lines 12-24 Wintergerst teaches a file descriptor associated with access to the application and trace information “…The I/O profiling backend 304 reports I/O events, e.g., to The front-end virtual machine 220. I/O events are operations performed by the back-end virtual machine 218 or applications running on the virtual machine 218. An example of an I/O event is a file open event. The backend 304 reports a file open event when an application opens a file. The report for the file open event includes related data, for example, a timestamp, the name of the opened file, a file descriptor (for UNIX systems) or handle ( for Windows systems), an identifier of a thread responsible for opening the file, and stack trace information (e.g., indicating what methods are responsible for opening the file).
Wintergerst teaches generating at least one of a read trace file and a write trace file for each of the unique FDs; and (Col 9 lines 29-37 Wintergerst teaches the file descriptor and trace information have read and write data “…The report for the file read event includes, for example, the number of read bytes, the read duration (how long it takes to read the data), the file descriptor or handle, an identifier of the thread responsible for reading the data, and stack trace information ( e.g., indicating what methods are responsible for reading the data). Other examples of I/O events are file write events and file delete events. Reports for those events typically include similar information…”)
Szendy, Cook, and Wintergerst are analogous art because they are from the same field of endeavor, characterization and modeling of systems using traces.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the selectively extracting the plurality of temporal and spatial features from the at least one read trace file and the at least one write trace file as disclosed by Szendy and Cook by identifying unique file descriptors (FDs) in the captured I/o trace files and generating at least one of a read trace file and a write trace file for each of the unique FDs; and as disclosed by Wintergerst.
One of ordinary skill in the art would have been motivated to make this modification in order to profile the I/O with minimal effect to the user and to allow for a higher level of granularity than conventional profiling as discussed in Col 2 lines 36-42 of Wintergerst “…For example, 1/0 profiling can be limited to only certain users, applications, sessions, or requests, so that an I/0 profiling session for a user "A" has a minimal effect on the performance of other users on the same system. I/0 profiling can report I/0 events at a finer level of granularity than conventional profiling…”

Regarding Claim 3: Szendy, Cook, and Wintergerst teach The processor implemented method of claim 1, wherein the I/O trace files contain one or more of system calls with 
thread identifier, 
timestamp value, 
Szendy teaches size of data read or written, (Col 9 lines 66-67 Szendy teaches take the size of read and write to determine the ratios “…Two other characteristics that can be measured are the read/write ratio and the 1/0 size measurement…”)
offset address, 
file descriptor (FD), 
bytes returned, 
offset address, and 
Szendy teaches execution time. (Col 9 lines 13-14 Szendy teaches to measure over a uniform time period, i.e. execution time “…And all characteristics are measured over a uniform time period for statistical consistency…”)

Regarding Claim 7: Szendy, Cook, and Wintergerst teach The processor implemented method of claim 1, wherein generating representative workloads comprises 
Szendy teaches creating synthetic benchmark jobs for the at least one read trace file and the at least one write trace file. (Col 8 lines 32-41 Szendy teaches  establishing an initial number to compare with, i.e. creating synthetic benchmark job with trace of access activity, i.e. read and write “…Referring to FIG. 3A, a flow diagram is provided showing one embodiment of the invention that defines the methods of the trace engine and partition application in a concerted process. Generally, the input to the process is a trace of access activity for a given area of storage space. The output is a collection of partitions that define the boundaries of particular portions. In step 302, the process begins. Prior to the initial steps, a predetermined number of partitions are established in order to have several initial portions in which to compare…”)

Regarding Claim 8: Szendy, Cook, and Wintergerst teach The processor implemented method of claim 7, further comprising 
Szendy teaches replaying the extracted plurality of temporal and spatial features on the target system using a synthetic benchmark. (Col 8 lines 49-52 Szendy teaches analyzing the design, i.e. replaying of the similar system, i.e. target system “…The output data of the trace is then analyzed by designers to plan and design similar systems. Such planning includes properly choosing and configuring storage and memory devices…”)

Regarding Claim 9: Szendy, Cook, and Wintergerst teach The processor implemented method of claim 2, 
Szendy teaches wherein extrapolating the plurality of temporal and spatial features based on a statistical method. (Col 3 lines 44-59 Szendy teaches determining statistical characteristics in terms of how the space is used, i.e. spatial and frequency of access over a period of time, i.e. temporal “…Spatial segmentation refers to the utilization of storage space of the electronic storage medium. This space may be divided up into individual portions. According to the invention, the boundaries of the portions are established according to statistical access characteristics of the space. Generally, the space may be analyzed according to the access characteristics, such as how the data is accessed and how data is stored in and retrieved from the space. These characteristics may be expressed in terms of frequency of access, such as the number of 1/0 accesses that occur over a period of time. They also may be expressed in terms of consistency and randomness of the use of geographic space, where the boundaries of use may dynamically change over time according to the particular use of the space. They may also be expressed in terms of consistency and randomness of use of space over time…”)

Regarding Claim 19 (substantially similar to Claim 1): Szendy teaches A computer program product comprising a non-transitory computer readable medium having a computer readable program embodied therein, wherein the computer readable program, when executed on a computing device, causes the computing device to: (Col 14 lines 17-25 Szendy teaches a processor with machine-readable software with memory “…The microprocessor may be a specialized or dedicated microprocessor that is configured to perform particular tasks by executing machine-readable software code that defines the particular tasks. The microprocessor may also be configured to operate and communicate with other devices such as direct storage access modules, memory and storage devices…”)
Szendy teaches capture system call input/output (I/O) trace files on a source system pertaining to an application of interest (Col 5 lines 38-43 Szendy teaches to sample and monitor, i.e. capture access characteristics, i.e. input/output, of the storage management system, i.e. application of interest, to produce trace data “…According to the invention, the storage management application may include data trace application 120 and partitioner application 122. Generally the data trace application is configured to sample the access activity of a storage device to monitor one or more data access characteristics of the device…”)
Szendy teaches selectively extract a plurality of temporal and spatial features from the captured trace files by: (Col 6 lines 66-67 and Col 7 lines 5-12 Szendy teaches gathering statistics, i.e. extracting, on spatial and temporal data of the I/O captured traces“…the similarity analyzer may gather the following statistics on two given portions of storage space: … The spatial locality of the I/Os, or whether the I/Os tend to be sequential, meaning temporally successive I/Os are at sequential locations, or at least near each other (not necessarily next to each other), The temporal locality of the I/Os, or whether the I/Os tend to occur in bursts, at random times, or on a regular time basis…”)
Szendy teaches selectively extracting the plurality of temporal and spatial features from the at least one read trace file and the at least one write trace file; (Col 6 lines 7-15 Szendy teaches trace data taken when the storage device is access, i.e. read and write “…The data trace application 120 includes trace engine 201 that is configured to perform a trace of data access activity in a storage device. The monitor program may take samples of data accesses to a storage device, or may analyze every access to a storage device. In either configuration, the data is measured in with a measuring program 204 in order to quantify the characteristics of the data access activity…”)
Szendy teaches generate representative workloads for the application of interest deployable across platforms based on the extracted plurality of temporal and spatial features and (Col 10 lines 36-38 and Col 10 lines 54-58 Szendy teaches the measurement of temporal and spatial characteristics by measuring the workload “…Measuring the spatial locality access characteristic is a process that is widely studied in the art of measuring storage workloads… The measurement of temporal locality is often termed "burstiness." For this temporality locality measurement, there is no standard metric…”
Further, Col 4 lines 45-51 Szendy teaches multiple devices across network-oriented hardware, i.e. application of interest deployable across platforms “…Alternatively, the tool may be embedded in a software layer in the operating system that may also control the placement of storage data in multiple devices, such as a logical volume manager. If the invention is embodied in network-oriented hardware, such as a controller for network 50 storage devices, then the storage activity of several devices may be monitored and controlled…”)
Szendy teaches one or more pre-defined parameters pertaining to the application of interest and the source system. (Col 2 lines 38-41 Szendy teaches predetermined parameters relating to the characteristics of the storage access activity, i.e. application of interest and system“…The method further includes measuring characteristics of the storage access activity of at least two individual portions of the storage space. These activities may be measured according to a predetermined parameter…”)
Szendy teaches extrapolate the extracted plurality of temporal and spatial features at one or more concurrencies (Col 8 lines 43-45 Szendy teaches providing data to designers to determine the output, i.e. extrapolating and determining the output trace data, extracted features “…If the application is intended to provide data for designers to design and develop computer systems, the output data of the trace is the end result…”)
Szendy teaches predict performance of the application of interest across platforms on a target system and at the one or more concurrencies (Col 8 lines 45-49 Szendy teaches to run a simulated operating scenario, i.e. replay model, to simulate a user’s operation, i.e. predict performance “…Such a model is an offline operation, where the computer or system is run through a simulated operating scenario. In this case, certain software applications are run to simulate a typical user's operation of the computer or system…”)
Szendy teaches bv replaying the extrapolated plurality of temporal and spatial features on the target system using a synthetic benchmark (310). (Col 8 lines 55-59 Szendy teaches establish a base of information to compare different portions, i.e. a synthetic benchmark, and to quantity the characteristics, i.e. by replaying “…In either case, the characteristics of the data accessed are measured to quantify the characteristics in step 306. The access characteristics are quantified in order to establish a base of information in which to use to compare different portions in order to determine similarity and consistency…”)

Szendy does not appear to explicitly disclose
Capturing traces for at least three base concurrencies; 
higher than the at least three base concurrencies ; and 

However, Cook teaches capturing traces for at least three base concurrencies; (Fig. 6 [shown above in Claim 1] and Pg. 10 ¶8 Cook teaches three threads running with concurrency “…Figure 6 shows a Petri net model of a process with three threads, one having a sub-loop of two events, one having a selection point, and one being strictly sequenced. The concurrency is separated a bit within the process…”)
Cook teaches higher than the at least three base concurrencies ; and  (Figure 6 Cook [shown above in Claim 1], three base concurrencies, P1 P9 and P 5, where the concurrencies continue higher into T1 TA T6 and T0 into P2 TB and T7.)
Szendy and Cook are analogous art because they are from the same field of endeavor, characterization and modeling of systems using traces.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the generate representative workloads for the application of interest deployable across platforms based on the extracted plurality of temporal and spatial features as disclosed by Szendy by Capturing traces for at least three base concurrencies and higher than the at least three base concurrencies as disclosed by Cook.
One of ordinary skill in the art would have been motivated to make this modification in order to more accurately model and improve software processes by accurately modeling the concurrent process as discussed on Pg. 1 ¶3 by Cook “…Many systems, however, exhibit concurrent behavior, where more than one thread of control is producing the events that comprise a single event trace. In such cases, the sequential finite-state-machine model cannot capture the true behavior of a system. Thus, we need new methods to discover concurrent behavior. Uncovering a system's concurrent behavior is useful in such tasks as architecture discovery, reengineering, user interaction modeling, and software process improvement…”

Szendy and Cook does not appear to explicitly disclose
identifying unique file descriptors (FDs) in the captured I/O trace files; 
generating at least one of a read trace file and a write trace file for each of the unique FDs; and

However, Wintergerst teaches identifying unique file descriptors (FDs) in the captured I/O trace files; (Col 9 lines 12-24 Wintergerst teaches a file descriptor associated with access to the application and trace information “…The I/O profiling backend 304 reports I/O events, e.g., to The front-end virtual machine 220. I/O events are operations performed by the back-end virtual machine 218 or applications running on the virtual machine 218. An example of an I/O event is a file open event. The backend 304 reports a file open event when an application opens a file. The report for the file open event includes related data, for example, a timestamp, the name of the opened file, a file descriptor (for UNIX systems) or handle ( for Windows systems), an identifier of a thread responsible for opening the file, and stack trace information (e.g., indicating what methods are responsible for opening the file).
Wintergerst teaches generating at least one of a read trace file and a write trace file for each of the unique FDs; and (Col 9 lines 29-37 Wintergerst teaches the file descriptor and trace information have read and write data “…The report for the file read event includes, for example, the number of read bytes, the read duration (how long it takes to read the data), the file descriptor or handle, an identifier of the thread responsible for reading the data, and stack trace information ( e.g., indicating what methods are responsible for reading the data). Other examples of I/O events are file write events and file delete events. Reports for those events typically include similar information…”)
Szendy, Cook, and Wintergerst are analogous art because they are from the same field of endeavor, characterization and modeling of systems using traces.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the selectively extracting the plurality of temporal and spatial features from the at least one read trace file and the at least one write trace file as disclosed by Szendy and Cook by identifying unique file descriptors (FDs) in the captured I/O trace files and generating at least one of a read trace file and a write trace file for each of the unique FDs as disclosed by Wintergerst.
One of ordinary skill in the art would have been motivated to make this modification in order to profile the I/O with minimal effect to the user and to allow for a higher level of granularity than conventional profiling as discussed in Col 2 lines 36-42 of Wintergerst “…For example, 1/0 profiling can be limited to only certain users, applications, sessions, or requests, so that an I/0 profiling session for a user "A" has a minimal effect on the performance of other users on the same system. I/0 profiling can report I/0 events at a finer level of granularity than conventional profiling…”

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over 
Szendy et al., United States Patent 6,681,309 B2 (hereinafter ‘Szendy’) in view of 
Cook et al., “Event-Based Detection of Concurrency” [1998] (hereinafter ‘Cook’) in view of
Wintergerst et al., United States Patent 8,656,407 B2 (hereinafter “Wintergerst”) in view of
Sankar et al., “Storage Characterization for Unstructured Data in Online Services Applications” [2009] (hereinafter ‘Sankar’).

Regarding Claim 4: Szendy, Cook, and Wintergerst teach The processor implemented method of claim 1, wherein the plurality of temporal and spatial features comprises 

Szendy, Cook, and Wintergerst do not appear to explicitly disclose
thinktime, 
blocksize, 
randomness in access patterns associated with the source system, and 
I/O performed per second (iops).

However, Sankar teaches thinktime (Pg. 155 right col ¶2 Sankar teaches thinktime explicitly “…The Inter-arrival information could be used by a regeneration tool as a think time between IO requests to reproduce an application in a more representative fashion…”)
Sankar teaches blocksize, randomness in access patterns associated with the source system, and (Pg. 148 right col ¶3 Sankar teaches analysis using parameters of blocksize and workload, i.e. access, randomness “…As part of the trace analysis, we isolated key storage parameters (such as workload randomness, address ranges, Inter-arrival rates, blocksizes) and represented these via probabilistic state transition diagrams…”)
Sankar teaches I/O performed per second (iops) (Pg. 156 left col ¶3 Sankar teaches iops explicitly“…We conducted this experiment and validated an operating range for file servers given our observations about the number of outstanding IOs and IOPS required out of the storage system…”)
Szendy, Cook, Wintergerst, and Sankar are analogous art because they are from the same field of endeavor, characterization and modeling of systems using traces.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the plurality of temporal and spatial features as disclosed by Szendy, Cook, and Wintergerst by thinktime, blocksize, randomness in access patterns associated with the source system, and I/O performed per second (iops) as disclosed by Sankar.
One of ordinary skill in the art would have been motivated to make this modification in order to allow the user to adjust the workload characteristics to allow for increating the detail of the model as determined by the user as discussed on pg. 148 right col ¶1 “workload characteristics for such unstructured data stores hosted in large datacenter environments, and also present a methodology for articulating the workload via a probabilistic state transition model that can be adapted to represent varying degrees of detail depending on the representation granularity chosen by the user. We discuss how this framework can be useful for server design and performance analysis for achieving the goals of cost and power efficiency across scaleout server environments…”

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over 
Szendy et al., United States Patent 6,681,309 B2 (hereinafter ‘Szendy’) in view of 
Cook et al., “Event-Based Detection of Concurrency” [1998] (hereinafter ‘Cook’) in view of
Wintergerst et al., United States Patent 8,656,407 B2 (hereinafter “Wintergerst”) in view of
Zhang et al., “VMThunder: Fast Provisioning of Large-Scale Virtual Machine Clusters” [2014] (hereinafter ‘Zhang’).

Regarding Claim 5: Szendy, Cook, and Wintergerst teach The processor implemented method of claim 1, 

Szendy, Cook, and Wintergerst do not appear to explicitly disclose
wherein the one or more pre-defined parameters comprise ioengine, buffered, fsync, time_based, runtime, filesize, and filename.

However, Zhang teaches wherein the one or more pre-defined parameters comprise ioengine, (Pg. 3335 right col ¶1 Zhang teaches specifying the parameter of ioengine “…The specified parameters used in FIO include ioengine = psync, direct = 1 and bs = 4k, which eliminate the influence of the guest OS and guest file system. The operations include sequential and random read/write…”)
buffered, 
Zhang teaches fsync, (Pg. 3335 left col ¶4 Zhang teaches fsync explicitly “…This phenomenon happens on Mail Server and DB Server which contain fsync() and dsync() operations, shown in Table 2…”)
time_based, 
Zhang teaches runtime, (Pg. 3334 right col ¶3 Zhang teaches to test the runtime “…To this end, we test the runtime I/O performance after VMs start up. We use both macro-benchmark and micro-benchmark to test the I/O performance of the virtual machines under different I/O paths in different block device stack structures…”)
filesize, and 
filename.

Szendy, Cook, Wintergerst, and Zhang are analogous art because they are from the same field of endeavor, characterization and modeling of systems using traces.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the one or more pre-defined parameters pertaining to the application of interest and the source system as disclosed by Szendy, Cook, and Wintergerst by wherein the one or more pre-defined parameters comprise ioengine, fsync, and runtime as disclosed by Zhang.
One of ordinary skill in the art would have been motivated to make this modification in order to look to use the defined parameters for provisioning of VM deployment as discussed on pg. 3328 right col ¶2 of Zhang “…In this paper, we push the state of the art of large-scale VM provisioning. We design and implement VMThunder, a fast VM image provisioning tool for large-scale VM deployment…”

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over 
Szendy et al., United States Patent 6,681,309 B2 (hereinafter ‘Szendy’) in view of 
Cook et al., “Event-Based Detection of Concurrency” [1998] (hereinafter ‘Cook’) in view of
Wintergerst et al., United States Patent 8,656,407 B2 (hereinafter “Wintergerst”) in view of
Yao et al., “Serifos: Workload Consolidation and Load Balancing for SSD Based Cloud Storage Systems” [2015] (hereinafter ‘Yao’).

Regarding Claim 10: Szendy, Cook, and Wintergerst teach The processor implemented method of claim 9, 

Szendy, Cook, and Wintergerst do not appear to explicitly disclose
wherein the statistical method used is one of a plurality of statistical methods that provides largest coefficient of determination (R.sup.2) value.

However, Yao teaches wherein the statistical method used is one of a plurality of statistical methods that provides largest coefficient of determination (R.sup.2) value (Pg. 3 left col ¶5 Yao teaches using R-squared to determine the statistical measure “…we employ the R-squared metric (R2) for simple linear models and adjusted R-squared for multiple linear regression. R-squared is a statistical measure of how close the data are to the fitted regression line and it indicates the percentage of the response variable variation that is explained by a linear model…”)
Szendy, Cook, Wintergerst, and Yao are analogous art because they are from the same field of endeavor, characterization and modeling of systems using traces.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the wherein extrapolating the plurality of temporal and spatial features based on a statistical method as disclosed by Szendy, Cook, and Wintergerst by wherein the statistical method used is one of a plurality of statistical methods that provides largest coefficient of determination (R.sup.2) value as disclosed by Yao.
One of ordinary skill in the art would have been motivated to make this modification in order to model the linear regression using lower computational complexity with reasonable accuracy as discussed on pg. 3 left col ¶4 “…In this work, we mainly use the linear regression shown in Equation 2 to construct the models because of its lower computation complexity and reasonable model accuracy…”

Claims 11, 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over 
Szendy et al., United States Patent 6,681,309 B2 (hereinafter ‘Szendy’) in view of 
Cook et al., “Event-Based Detection of Concurrency” [1998] (hereinafter ‘Cook’) in view of
Wintergerst et al., United States Patent 8,656,407 B2 (hereinafter “Wintergerst”) in view of
Sankar et al., “Storage Characterization for Unstructured Data in Online Services Applications” [2009] (hereinafter ‘Sankar’) further in view of
Zhang et al., “VMThunder: Fast Provisioning of Large-Scale Virtual Machine Clusters” [2014] (hereinafter ‘Zhang’).

Regarding Claim 11 (Substantially similar to Claims 1/4/5): A system (100) comprising: 
Szendy teaches one or more processors (104); and (Col 14 lines 17-19 Szendy teaches a processor “…The invention may also involve a number of functions to be performed by a computer processor, such as a microprocessor…”)
Szendy teaches one or more internal data storage devices (102) operatively coupled to the one or more processors (104) for storing instructions configured for execution by the one or more processors (104), the instructions being comprised in: (Col 14 lines 17-25 Szendy teaches a processor with machine-readable software with memory “…The microprocessor may be a specialized or dedicated microprocessor that is configured to perform particular tasks by executing machine-readable software code that defines the particular tasks. The microprocessor may also be configured to operate and communicate with other devices such as direct storage access modules, memory and storage devices…”)
Szendy teaches an I/O trace collector (202) configured to capture system call input/output (I/O) trace files on a source system pertaining to an application of interest (Col 5 lines 38-43 Szendy teaches to sample and monitor, i.e. capture access characteristics, i.e. input/output, of the storage management system, i.e. application of interest, to produce trace data “…According to the invention, the storage management application may include data trace application 120 and partitioner application 122. Generally the data trace application is configured to sample the access activity of a storage device to monitor one or more data access characteristics of the device…”)
Szendy teaches a feature extraction engine (204) configured to selectively extract a plurality of temporal and spatial features from the captured trace files, the wherein the feature extraction engine (204) selectively extracts the plurality of termporal and spatial features by: (Col 6 lines 66-67 and Col 7 lines 5-12 Szendy teaches gathering statistics, i.e. extracting, on spatial and temporal data of the I/O captured traces“…the similarity analyzer may gather the following statistics on two given portions of storage space: … The spatial locality of the I/Os, or whether the I/Os tend to be sequential, meaning temporally successive I/Os are at sequential locations, or at least near each other (not necessarily next to each other), The temporal locality of the I/Os, or whether the I/Os tend to occur in bursts, at random times, or on a regular time basis…”)
Szendy teaches selectively extracting the plurality of temporal and spatial features from the at least one read trace file and the at least one write trace file; (Col 6 lines 7-15 Szendy teaches trace data taken when the storage device is access, i.e. read and write “…The data trace application 120 includes trace engine 201 that is configured to perform a trace of data access activity in a storage device. The monitor program may take samples of data accesses to a storage device, or may analyze every access to a storage device. In either configuration, the data is measured in with a measuring program 204 in order to quantify the characteristics of the data access activity…”)
Szendy teaches a workload generator (206) configured to generate representative workloads for the application of interest deployable across platforms based on the extracted plurality of temporal and spatial features and (Col 10 lines 36-38 and Col 10 lines 54-58 Szendy teaches the measurement of temporal and spatial characteristics by measuring the workload “…Measuring the spatial locality access characteristic is a process that is widely studied in the art of measuring storage workloads… The measurement of temporal locality is often termed "burstiness." For this temporality locality measurement, there is no standard metric…”
Further, Col 4 lines 45-51 Szendy teaches multiple devices across network-oriented hardware, i.e. application of interest deployable across platforms “…Alternatively, the tool may be embedded in a software layer in the operating system that may also control the placement of storage data in multiple devices, such as a logical volume manager. If the invention is embodied in network-oriented hardware, such as a controller for network 50 storage devices, then the storage activity of several devices may be monitored and controlled…”)
Szendy teaches one or more pre-defined parameters pertaining to the application of interest and the source system, (Col 2 lines 38-41 Szendy teaches predetermined parameters relating to the characteristics of the storage access activity, i.e. application of interest and system“…The method further includes measuring characteristics of the storage access activity of at least two individual portions of the storage space. These activities may be measured according to a predetermined parameter…”)
Szendy teaches an extrapolator (208) configured to extrapolate the extracted plurality of temporal and spatial features at one or more concurrencies (Col 8 lines 43-45 Szendy teaches providing data to designers to determine the output, i.e. extrapolating and determining the output trace data, extracted features “…If the application is intended to provide data for designers to design and develop computer systems, the output data of the trace is the end result…”)
Szendy teaches a replay model (210) configured to predict performance of the application of interest across platforms on a target system and at the one or more concurrencies (Col 8 lines 45-49 Szendy teaches to run a simulated operating scenario, i.e. replay model, to simulate a user’s operation, i.e. predict performance “…Such a model is an offline operation, where the computer or system is run through a simulated operating scenario. In this case, certain software applications are run to simulate a typical user's operation of the computer or system…”)
Szendy teaches by replaying the extrapolated plurality of temporal and spatial features on the target system using a synthetic benchmark. (Col 8 lines 55-59 Szendy teaches establish a base of information to compare different portions, i.e. a synthetic benchmark, and to quantity the characteristics, i.e. by replaying “…In either case, the characteristics of the data accessed are measured to quantify the characteristics in step 306. The access characteristics are quantified in order to establish a base of information in which to use to compare different portions in order to determine similarity and consistency…”)

Szendy does not appear to explicitly disclose
Capturing traces for at least three base concurrencies; 
higher than the at least three base concurrencies; and

However, Cook teaches capturing traces for at least three base concurrencies; (Fig. 6 [shown above in Claim 1] and Pg. 10 ¶8 Cook teaches three threads running with concurrency “…Figure 6 shows a Petri net model of a process with three threads, one having a sub-loop of two events, one having a selection point, and one being strictly sequenced. The concurrency is separated a bit within the process…”)
Cook teaches higher than the at least three base concurrencies; and (Figure 6 [shown above in Claim 1], three base concurrencies, P1 P9 and P 5, where the concurrencies continue higher into T1 TA T6 and T0 into P2 TB and T7.)

Szendy and Cook are analogous art because they are from the same field of endeavor, characterization and modeling of systems using traces.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the a workload generator (206) configured to generate representative workloads for the application of interest deployable across platforms based on the extracted plurality of temporal and spatial features as disclosed by Szendy by Capturing traces for at least three base concurrencies and higher than the at least three base concurrencies as disclosed by Cook.
One of ordinary skill in the art would have been motivated to make this modification in order to more accurately model and improve software processes by accurately modeling the concurrent process as discussed on Pg. 1 ¶3 by Cook “…Many systems, however, exhibit concurrent behavior, where more than one thread of control is producing the events that comprise a single event trace. In such cases, the sequential finite-state-machine model cannot capture the true behavior of a system. Thus, we need new methods to discover concurrent behavior. Uncovering a system's concurrent behavior is useful in such tasks as architecture discovery, reengineering, user interaction modeling, and software process improvement…”

Szendy and Cook do not appear to explicitly disclose
identifying unique file descriptors (FDs) in the captured I/O trace files;
generating at least one of a read trace file and a write trace file for each of the unique FDs; and

However, Wintergerst teaches identifying unique file descriptors (FDs) in the captured I/O trace files; (Col 9 lines 12-24 Wintergerst teaches a file descriptor associated with access to the application and trace information “…The I/O profiling backend 304 reports I/O events, e.g., to The front-end virtual machine 220. I/O events are operations performed by the back-end virtual machine 218 or applications running on the virtual machine 218. An example of an I/O event is a file open event. The backend 304 reports a file open event when an application opens a file. The report for the file open event includes related data, for example, a timestamp, the name of the opened file, a file descriptor (for UNIX systems) or handle ( for Windows systems), an identifier of a thread responsible for opening the file, and stack trace information (e.g., indicating what methods are responsible for opening the file).
Wintergerst teaches generating at least one of a read trace file and a write trace file for each of the unique FDs; and (Col 9 lines 29-37 Wintergerst teaches the file descriptor and trace information have read and write data “…The report for the file read event includes, for example, the number of read bytes, the read duration (how long it takes to read the data), the file descriptor or handle, an identifier of the thread responsible for reading the data, and stack trace information ( e.g., indicating what methods are responsible for reading the data). Other examples of I/O events are file write events and file delete events. Reports for those events typically include similar information…”)
Szendy, Cook, and Wintergerst are analogous art because they are from the same field of endeavor, characterization and modeling of systems using traces.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the selectively extracting the plurality of temporal and spatial features from the at least one read trace file and the at least one write trace file as disclosed by Szendy and Cook by identifying unique file descriptors (FDs) in the captured I/O trace files and generating at least one of a read trace file and a write trace file for each of the unique FDs as disclosed by Wintergerst.
One of ordinary skill in the art would have been motivated to make this modification in order to profile the I/O with minimal effect to the user and to allow for a higher level of granularity than conventional profiling as discussed in Col 2 lines 36-42 of Wintergerst “…For example, 1/0 profiling can be limited to only certain users, applications, sessions, or requests, so that an I/0 profiling session for a user "A" has a minimal effect on the performance of other users on the same system. I/0 profiling can report I/0 events at a finer level of granularity than conventional profiling…”

Szendy, Cook, and Wintergerst do not appear to explicitly disclose
features comprising thinktime, blocksize, randomness in access patterns associated with the source system, and I/O performed per second (iops); and 

However, Sankar teaches thinktime (Pg. 155 right col ¶2 Sankar teaches thinktime explicitly “…The Inter-arrival information could be used by a regeneration tool as a think time between IO requests to reproduce an application in a more representative fashion…”)
Sankar teaches blocksize, randomness in access patterns associated with the source system, and (Pg. 148 right col ¶3 Sankar teaches analysis using parameters of blocksize and workload, i.e. access, randomness “…As part of the trace analysis, we isolated key storage parameters (such as workload randomness, address ranges, Inter-arrival rates, blocksizes) and represented these via probabilistic state transition diagrams…”)
Sankar teaches I/O performed per second (iops) (Pg. 156 left col ¶3 Sankar teaches iops explicitly“…We conducted this experiment and validated an operating range for file servers given our observations about the number of outstanding IOs and IOPS required out of the storage system…”)
Szendy, Cook, and Wintergerst, and Sankar are analogous art because they are from the same field of endeavor, characterization and modeling of systems using traces.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the plurality of temporal and spatial features as disclosed by Szendy and Cook by thinktime, blocksize, randomness in access patterns associated with the source system, and I/O performed per second (iops) as disclosed by Sankar.
One of ordinary skill in the art would have been motivated to make this modification in order to allow the user to adjust the workload characteristics to allow for increating the detail of the model as determined by the user as discussed on pg. 148 right col ¶1 “workload characteristics for such unstructured data stores hosted in large datacenter environments, and also present a methodology for articulating the workload via a probabilistic state transition model that can be adapted to represent varying degrees of detail depending on the representation granularity chosen by the user. We discuss how this framework can be useful for server design and performance analysis for achieving the goals of cost and power efficiency across scaleout server environments…”

Szendy, Cook, Wintergerst, and Sankar do not appear to explicitly disclose
the one or more pre-defined parameters comprising ioengine, buffered, fsync, time_based, runtime, filesize, and filename.

However, Zhang teaches wherein the one or more pre-defined parameters comprise ioengine, (Pg. 3335 right col ¶1 Zhang teaches specifying the parameter of ioengine “…The specified parameters used in FIO include ioengine = psync, direct = 1 and bs = 4k, which eliminate the influence of the guest OS and guest file system. The operations include sequential and random read/write…”)
buffered, 
Zhang teaches fsync, (Pg. 3335 left col ¶4 Zhang teaches fsync explicitly “…This phenomenon happens on Mail Server and DB Server which contain fsync() and dsync() operations, shown in Table 2…”)
time_based, 
Zhang teaches runtime, (Pg. 3334 right col ¶3 Zhang teaches to test the runtime “…To this end, we test the runtime I/O performance after VMs start up. We use both macro-benchmark and micro-benchmark to test the I/O performance of the virtual machines under different I/O paths in different block device stack structures…”)
filesize, and 
filename.

Szendy, Cook, Wintergerst, Sankar, and Zhang are analogous art because they are from the same field of endeavor, characterization and modeling of systems using traces.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the one or more pre-defined parameters pertaining to the application of interest and the source system as disclosed by Szendy, Cook, Wintergerst, and Sankar by wherein the one or more pre-defined parameters comprise ioengine, fsync, and runtime as disclosed by Zhang.
One of ordinary skill in the art would have been motivated to make this modification in order to look to use the defined parameters for provisioning of VM deployment as discussed on pg. 3328 right col ¶2 of Zhang “…In this paper, we push the state of the art of large-scale VM provisioning. We design and implement VMThunder, a fast VM image provisioning tool for large-scale VM deployment…”

Regarding Claim 13: Szendy, Cook, Wintergerst, Sankar, and Zhang teach The system of claim 11, wherein the I/O trace files contain one or more of system calls with 
Sankar teaches thread identifier, timestamp value, (Pg. 149 right col ¶2 Sankar teaches thread id and the timestamp “…Timestamp of request, Process issuing the request, Thread id…”)
Sankar teaches size of data read or written, offset address, execution time. (Continuing Pg. 149 right col ¶2 Sankar teaches size of bytes, i.e. data, time elapsed, i.e. execution time, and offset “…Virtual address of kernel data structure corresponding to specific IO, Request Offset, Size of request in bytes, Time elapsed…”)

bytes returned, 
offset address, and 

Regarding Claim 15 (substantially similar to Claim 7): Szendy, Cook, Wintergerst, Sankar, and Zhang teach The system of claim 11, wherein the workload generator (206) is further configured to 
Szendy teaches generate representative workloads by creating synthetic benchmark jobs for the at least one read trace file and the at least one write trace file. (Col 8 lines 32-41 Szendy teaches  establishing an initial number to compare with, i.e. creating synthetic benchmark job with trace of access activity, i.e. read and write “…Referring to FIG. 3A, a flow diagram is provided showing one embodiment of the invention that defines the methods of the trace engine and partition application in a concerted process. Generally, the input to the process is a trace of access activity for a given area of storage space. The output is a collection of partitions that define the boundaries of particular portions. In step 302, the process begins. Prior to the initial steps, a predetermined number of partitions are established in order to have several initial portions in which to compare…”)

Regarding Claim 16 (substantially similar to Claim 8): Szendy, Cook, Wintergerst, Sankar, and Zhang teach The system of claim 15, wherein the replay model (210) is further configured to 
Szendy teaches replay the extracted plurality of temporal and spatial features on the target system using a synthetic benchmark. (Col 8 lines 49-52 Szendy teaches analyzing the design, i.e. replaying of the similar system, i.e. target system “…The output data of the trace is then analyzed by designers to plan and design similar systems. Such planning includes properly choosing and configuring storage and memory devices…”)

Regarding Claim 17 (Substantially similar to Claims 9): Szendy, Cook, Wintergerst, Sankar, and Zhang teach The system of claim 12, wherein the extrapolator (208) is further configured to 
Szendy teaches extrapolate the plurality of temporal and spatial features based on a statistical method. (Col 3 lines 44-59 Szendy teaches determining statistical characteristics in terms of how the space is used, i.e. spatial and frequency of access over a period of time, i.e. temporal “…Spatial segmentation refers to the utilization of storage space of the electronic storage medium. This space may be divided up into individual portions. According to the invention, the boundaries of the portions are established according to statistical access characteristics of the space. Generally, the space may be analyzed according to the access characteristics, such as how the data is accessed and how data is stored in and retrieved from the space. These characteristics may be expressed in terms of frequency of access, such as the number of 1/0 accesses that occur over a period of time. They also may be expressed in terms of consistency and randomness of the use of geographic space, where the boundaries of use may dynamically change over time according to the particular use of the space. They may also be expressed in terms of consistency and randomness of use of space over time…”)

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over 
Szendy et al., United States Patent 6,681,309 B2 (hereinafter ‘Szendy’) in view of 
Cook et al., “Event-Based Detection of Concurrency” [1998] (hereinafter ‘Cook’) in view of
Wintergerst et al., United States Patent 8,656,407 B2 (hereinafter “Wintergerst”) in view of
Sankar et al., “Storage Characterization for Unstructured Data in Online Services Applications” [2009] (hereinafter ‘Sankar’) further in view of
Zhang et al., “VMThunder: Fast Provisioning of Large-Scale Virtual Machine Clusters” [2014] (hereinafter ‘Zhang’) further in view of 
Yao et al., “Serifos: Workload Consolidation and Load Balancing for SSD Based Cloud Storage Systems” [2015] (hereinafter ‘Yao’).

Regarding Claim 18 (substantially similar to Claim 10): Szendy, Cook, Wintergerst, Sankar, and Zhang teach The system of claim 17, 

Szendy, Cook, Wintergerst, Sankar, and Zhang do not appear to explicitly disclose


However, Yao teaches wherein the statistical method used is one of a plurality of statistical methods that provides largest coefficient of determination (R.sup.2) value (Pg. 3 left col ¶5 Yao teaches using R-squared to determine the statistical measure “…we employ the R-squared metric (R2) for simple linear models and adjusted R-squared for multiple linear regression. R-squared is a statistical measure of how close the data are to the fitted regression line and it indicates the percentage of the response variable variation that is explained by a linear model…”)
Szendy, Cook, Wintergerst, Sankar, Zhang, and Yao are analogous art because they are from the same field of endeavor, characterization and modeling of systems using traces.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the wherein extrapolating the plurality of temporal and spatial features based on a statistical method as disclosed by Szendy, Cook, Wintergerst, Sankar, and Zhang by wherein the statistical method used is one of a plurality of statistical methods that provides largest coefficient of determination (R.sup.2) value as disclosed by Yao.
One of ordinary skill in the art would have been motivated to make this modification in order to model the linear regression using lower computational complexity with reasonable accuracy as discussed on pg. 3 left col ¶4 “…In this work, we mainly use the linear regression shown in Equation 2 to construct the models because of its lower computation complexity and reasonable model accuracy…”

Conclusion
Claims 1, 3-5, 7-11, 13, and 15-19 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.E.J./Examiner, Art Unit 2127                                                                                                                                                                                             
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127